Case 4:19-cv-10132-JLK Document 10 Entered on FLSD Docket 01/27/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-10132-KING-BECERRA


 VALENTIN SPATARU,

        Plaintiff,

 v.

 SHERIFF RICK RAMSAY, et al.

       Defendants.
 _____________________________/

                     ORDER NOTICING REQUIREMENTS OF RULE 4(M)

        THIS MATTER is before the Court upon review of the record. Pursuant to Federal Rule

 of Civil Procedure 4(m), Plaintiff was required to perfect service of process on all Defendants by

 no later than November 10, 2019. Nothing in the record indicates that service was executed on

 any Defendant. Although Plaintiff is proceeding pro se and has requested counsel from the

 Volunteer Attorney Program, this does not excuse Plaintiff from proceeding as required.

 Accordingly, all claims against all Defendants will be dismissed under Rule 4(m) unless Plaintiff

 perfects service on all Defendants no later than February 16, 2020.

        DONE AND ORDERED in chambers at Miami, Florida on January 26, 2020.


                                              ________________________________
                                              JACQUELINE BECERRA
                                              United States Magistrate Judge
